Title: To James Madison from Thomas Jefferson, 21 September 1795
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Monticello Sep. 21. 95.
I recieved about three weeks ago a box containing 6. doz. volumes of 283. pages 12mo. with a letter from Lambert, Beckley’s clerk, that they came from mr. Beckley & were to be divided between yourself, J. Walker, & myself. I have sent 2 doz. to J. Walker, and shall be glad of a conveyance for yours. In the mean time I send you by post the title page, table of contents, and one of the pieces, Curtius, lest it should not have come to you otherwise. It is evidently written by Hamilton, giving a first & general view of the subject that the public mind might be kept a little in check till he could resume the subject more at large, from the beginning, under his second signature of Camillus. The piece called ‘the Features of the treaty’ I do not send because you have seen it in the newspapers. It is said to be written by Coxe, but I should rather suspect by Beckley. The antidote is certainly not strong enough for the poison of Curtius. If I had not been informed the present came from Beckly, I should have suspected it from Jay or Hamilton. I gave a copy or two by way of experiment to honest sound hearted men of common understanding, and they were not able to parry the sophistry of Curtius. I have ceased therefore to give them. Hamilton is really a colossus to the antirepublican party. Without numbers, he is an host within himself. They have got themselves into a defile, where they might be finished; but too much security on the Republican part, will give time to his talents & indefatigableness to extricate them. We have had only midling performances to oppose to him. In truth, when he comes forward, there is nobody but yourself who can meet him. His adversaries having begun the attack, he has the advantage of answering them, & remains unanswered himself. A solid reply might yet completely demolish what was too feebly attacked, and has gathered strength from the weakness of the attack. The merchants were certainly (except those of them who are English) as open-mouthed at first against the treaty as any. But the general expression of indignation has alarmed them for the strength of the government. They have feared the shock would be too great, and have chosen to tack about & support both treaty & government, rather than risk the government: thus it is that Hamilton, Jay &c in the boldest act they ever ventured on to undermine the constitution have the address to screen themselves & direct the hue & cry against those who wished to drag them into light. A bolder party-stroke was never struck. For it certainly is an attempt of a party which finds they have lost their majority in one branch of the legislature to make a law by the aid of the other branch, & of the executive, under color of a treaty, which shall bind up the hands of the adverse branch from ever restraining the commerce of their patron-nation. There appears a pause at present in the public sentiment, which may be followed by a revulsion. This is the effect of the desertion of the merchants, of the President’s chiding answer to Boston & Richmond, of the writings of Curtius & Camillus, and of the quietism into which the people naturally fall, after first sensations are over. For god’s sake take up your pen, and give a fundamental reply to Curtius & Camillus.
Mr. Randolph & my daughter will be back from the springs in the ensuing week. He is almost entirely recovered by the use of the sweet springs. I expect the execution of your promise to bring mrs. Madison to see us, with whom we should all be glad to get acquainted. I would have been with you before this, but that I have had almost constant threats of rheumatism so obstinately fixed in it’s seat as to render it imprudent for me to move much. Adieu affectionately.
